              Case 2:19-cv-01395-RSM Document 24 Filed 09/21/20 Page 1 of 4




 1                                                               Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8    JOHN BABAROVICH,
                                                       NO. 2:19-CV-01395
 9                               Plaintiff,
                                                       STIPULATED MOTION AND AGREED
10              vs.                                    ORDER TO EXTEND CASE
                                                       DEADLINES
11    STANDARD GUARANTY INSURANCE
      COMPANY, a Delaware Corporation,
12
                                Defendant.
13

14                                            STIPULATED MOTION

15             COMES NOW Plaintiff John Babarovich (“Babarovich”) and Defendant Standard

16   Guaranty Insurance Company (“SGIC”) (collectively, the “Parties”), by and through their

17   counsel of record and, pursuant to FRCP 26, LCR 7(d)(1) and 10(g), and the Court’s January 7,

18   2020 Order Setting Trial and Related Dates (Dkt. 16), file this Joint Motion to extend the case

19   scheduling deadlines set forth below. In support of this Stipulated Motion, the Parties show the

20   Court as follows:

21             The Court set the current case schedule shortly before the COVID-19 pandemic began.

22   See Dkt. 16. Since the onset of the pandemic, the Parties have had difficulty meeting with and

23   working with their experts, who have been indisposed or otherwise unable to perform the

24    STIPULATED MOTION AND AGREED ORDER - Page 1

25                                                                          10900 NE 4th Street, Suite 1500
                                                                                    P.O. Box 90016
                                                                               Bellevue, WA 98009-9016
                                                                                     425.455.1234
     1172200.1 - 365474 -0002
              Case 2:19-cv-01395-RSM Document 24 Filed 09/21/20 Page 2 of 4




 1   expected services. In addition, Plaintiff John Babarovich is in the midst of cancer treatment,

 2   making it more difficult for him to meet with counsel and experts, prepare for and sit for

 3   deposition, etc. In addition, the Parties desire to explore resolution before undertaking additional

 4   discovery efforts. Finally, in the event that resolution does not occur, the Parties desire to set a

 5   case schedule that allows for the completion of all fact discovery, followed by a period for expert

 6   reports and expert depositions. The Parties have conferred and propose the following case

 7   schedule:

 8             BENCH TRIAL DATE                                            July 26, 2021

 9             Deadline for discovery motions                              December 4, 2020

10             Fact discovery deadline                                     January 15, 2021

11             Initial expert report deadline                              February 12, 2021

12             Rebuttal expert report deadline                             March 5, 2021

13             Expert deposition deadline                                  March 19, 2021

14             Dispositive motion deadline                                 April 16, 2021

15             Motions in limine deadline                                  June 18, 2021

16             Agreed pre-trial order                                      July 2, 2021

17             Trial briefs and proposed findings of fact and              July 16, 2021
               conclusions of law, designations of deposition
18             testimony, and trial exhibits

19
               THEREFORE, the Parties jointly move the Court for an Order extending the deadlines
20
     as reflected above. Attached is a proposed Order granting the Joint Motion.
21

22

23

24    STIPULATED MOTION AND AGREED ORDER - Page 2

25                                                                             10900 NE 4th Street, Suite 1500
                                                                                       P.O. Box 90016
                                                                                  Bellevue, WA 98009-9016
                                                                                        425.455.1234
     1172200.1 - 365474 -0002
              Case 2:19-cv-01395-RSM Document 24 Filed 09/21/20 Page 3 of 4




 1   INSLEE BEST DOEZIE & RYDER, P.S.                     COZEN O’CONNOR

 2   _________________________                             ___/S/ KEVIN A. MICHAEL____________
     Gregory L. Ursich WSBA #18614                          Kevin A. Michael WSBA #36976
 3   Attorney for Plaintiff John Babarovich                Attorney for Defendant Standard
                                                           Guaranty Insurance Company
 4
     DATED on this ____ day of Sept., 2021          DATED on this ____ day of Sept., 2021
 5

 6                                              AGREED ORDER

 7
               IT IS, based on the above stipulation of counsel for all Parties, hereby ORDERED that
 8
     the pending deadlines are extended as follows:
 9
               BENCH TRIAL DATE                                          July 26, 2021
10
               Deadline for discovery motions                            December 4, 2020
11
               Fact discovery deadline                                   January 15, 2021
12
               Initial expert report deadline                            February 12, 2021
13
               Rebuttal expert report deadline                           March 5, 2021
14
               Expert deposition deadline                                March 19, 2021
15
               Dispositive motion deadline                               April 16, 2021
16
               Motion in limine deadline                                 June 18, 2021
17
               Agreed pre-trial order                                    July 2, 2021
18
               Trial briefs and proposed findings of fact and            July 16, 2021
19             conclusions of law, designations of deposition
               testimony, and trial exhibits
20

21

22

23

24    STIPULATED MOTION AND AGREED ORDER - Page 3

25                                                                          10900 NE 4th Street, Suite 1500
                                                                                    P.O. Box 90016
                                                                               Bellevue, WA 98009-9016
                                                                                     425.455.1234
     1172200.1 - 365474 -0002
              Case 2:19-cv-01395-RSM Document 24 Filed 09/21/20 Page 4 of 4




 1             IT IS SO ORDERED this 21st day of September, 2020.

 2

 3

 4                                               RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 5

 6
     So stipulated and presented by:
 7
     INSLEE, BEST, DOEZIE & RYDER, P.S.
 8
     By_______________________________
 9   Gregory L. Ursich, WSBA No. 18614
     Attorney for John Babarovich
10   10900 NE 4th Street, Suite 1500
     Bellevue, Washington 98004
11   Tel: (425) 455-1234
     Fax: (425) 635-7720999
12   Email: gursich@insleebest.com

13   So stipulated and copy received:

14   COZEN O’CONNOR

15   __/S/ KEVIN A. MICHAEL___________
     Kevin A. Michael, WSBA # 36976
16   Nadia A. Bugaighis, WSBA #45492
     Attorneys for Defendant Standard Guaranty
17   Insurance Company
     Third Avenue, Suite 1900
18   Seattle, WA 98104
     Tel: (206) 340-1000
19

20

21

22

23

24    STIPULATED MOTION AND AGREED ORDER - Page 4

25                                                                  10900 NE 4th Street, Suite 1500
                                                                            P.O. Box 90016
                                                                       Bellevue, WA 98009-9016
                                                                             425.455.1234
     1172200.1 - 365474 -0002
